Citation Nr: 0428826	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected left salpingo-
oophorectomy.

2.  Entitlement to a compensable rating for left salpingo-
oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision in which the RO 
granted service connection for a left salpingo-oophorectomy 
and assigned a noncompensable rating, effective from April 1, 
1999.  This matter further comes before the Board from a June 
2001 rating decision in which the RO denied service 
connection for coronary artery disease as secondary to the 
service-connected left salpingo-oophorectomy.  The record 
reflects that in July 2004 the veteran failed to report for a 
hearing that was scheduled at the RO before a Veterans Law 
Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she should be entitled to a 
compensable rating for her service-connected left salpingo-
oophorectomy.  The veteran also contends that her coronary 
artery disease is related to the service-connected left 
salpingo-oophorectomy.  

With regard to her claim for a compensable rating for her 
service-connected left salpingo-oophorectomy, the Board notes 
that on a November 2002 pelvic ultrasound it was noted that 
the ovaries were not identified on transabdominal or 
transvaginal scanning.  It was also noted that the veteran 
gave a history of removal due to "polycystic ovaries".  On 
VA examination in June 2003 it was noted that on the pelvic 
ultrasound no ovaries were identified.  The issue of whether 
the veteran's right ovary was also removed is significant 
because the applicable rating criteria provide for a 30 
percent rating for complete removal of both ovaries.  
38 C.F.R. § 4.116, Diagnostic Code 7619.  A VA gynecological 
examination should be obtained to clarify this matter.

With regard to the secondary service connection claim, the 
Board notes that the law provides that a disability which is 
proximately due to or the result of a service-connected 
disability shall be service-connected.  38 C.F.R. § 3.310.  
Service connection may also be established when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Service medical records show that after the veteran was found 
to have a left ovarian cyst, in March 1967 the she underwent 
a left salpingo-oophorectomy.  On VA examination in October 
2002 the diagnoses included status post left salpingo-
oophorectomy related to polycystic ovary syndrome.  A VA 
nurse practitioner opined in October 2002 that it was 
unlikely that the veteran's coronary artery disease was 
secondary to her left salpingo-oophorectomy.  The VA nurse 
practitioner also indicated that although some studies may 
indicate that women with polycystic ovaries have increased 
coronary artery disease, no causal relationship has been 
conclusively noted especially since it was difficult to 
isolate the possible effect of PCOS (polycystic ovary 
syndrome) from other risk factors.  In support of her claim 
for secondary service connection for coronary artery disease 
the veteran and her representative have submitted three 
internet excerpts, which they contend support the notion that 
polycystic ovary syndrome is related to coronary artery 
disease.  In order to reconcile the VA nurse practitioner's 
opinion with the specific excerpts submitted by the veteran, 
a VA gynecological examination and opinion, by a VA physician 
preferably, should be obtained.

In a February 2004 statement in lieu of VA Form 1-646, the 
veteran's representative directed VA's attention to treatment 
records dated from June 11, 2003 to October 8, 2003 and VA 
treatment records dated from October 29, 2001 through July 
10, 2003.  it is unclear whether the treatment records dated 
from June 11, 2003 (date of VA examination) to October 8, 
2003 are VA records.  This should be clarified and complete 
VA treatment records for the veteran, including any prior to 
June 1999, related to treatment for salpingo-oophorectomy (or 
residuals thereof), polycystic ovarian syndrome, and coronary 
artery disease only, should be obtained.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The record suggests that the veteran receives Social Security 
Administration (SSA) benefits.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that where 
there has been a determination that the veteran is entitled 
to SSA benefits, the records concerning that decision are 
often needed by the VA for evaluation of pending claims, and 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Therefore, the medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
file.

The veteran is hereby notified that it is hers responsibility 
to report for the VA examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of any and all 
medical care providers, VA and non-VA, 
who have provided treatment related to 
the left salpingo-oophorectomy, 
polycystic ovarian syndrome, and coronary 
artery disease only, since June 2003.  
After securing the necessary release(s), 
the RO should obtain these records and 
associate them with the claims file.  
Regardless of the veteran's response, the 
RO should obtain complete (including any 
prior to June 1999) and current treatment 
records for the veteran from the 
Knoxville VA OPC and the Nashville VAMC 
for treatment related to the salpingo-
oophorectomy, polycystic ovarian 
syndrome, and coronary artery disease 
only.  

2.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records associated with the 
veteran's application for SSA benefits 
and those upon which any original or 
continuing award was based.  If an ALJ 
decision was issued, a copy of that 
decision and the associated List of 
Exhibits should be obtained.  Any such 
records are to be associated with the 
claims file.

3.  Thereafter, the veteran should be 
afforded a VA gynecological examination 
to ascertain whether there is a 
relationship between the veteran's 
service-connected left salpingo-
oophorectomy (or the underlying reason 
for the surgery) and her coronary artery 
disease, and to clarify whether the 
veteran has had both ovaries removed.  To 
the extent feasible, this examination 
should be conducted by a physician.  Any 
necessary tests or studies should also be 
accomplished.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination, to specifically 
include the three internet excerpts 
submitted by the veteran and her 
representative.  The examiner should be 
asked to:

(a) clarify whether the veteran has 
had both ovaries removed and, if so, 
to indicate whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., probability 
of 50 percent), or less likely than 
not (i.e., probability less than 50 
percent) that removal of the right 
ovary was related to disease or 
injury incurred or aggravated during 
the veteran's active military 
service, or proximately due to or 
the result of a service-connected 
disability (i.e., left salpingo-
oopherectomy).

(b) provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's left salpingo-
oophorectomy (or the underlying 
reason for the surgery, which should 
be specified) caused or aggravated 
her coronary artery disease.  The 
complete rationale for any 
opinion(s) expressed should be 
provided.

4.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the notification 
and development requirements of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


